 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Central Timber Development, Inc. and Interna-tional Longshoremen's and Warehousemen'sUnion. Cases 19-CA-8587 and 19-RC-7857June 24, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 4, 1977, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, South CentralTimber Development, Inc., Anchorage, Alaska, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the election held onApril 26, 1976, in Case 19-RC-7854 be, and it herebyis set aside, and that Case 19-RC-7854 be, and ithereby is, remanded to the Regional Director forpurposes of conducting a second election.Direction of Second Election and Excelsior foot-note omitted from publication.]i The Administrative Law Judge's finding that the appearance of awinch-operator known as Freddie had significant bearing on the employees'decision to walk out is unsupported by the record. However, for the otherreasons set forth in his Decision, we agree with the Administrative LawJudge's finding that the walkoffwas a protected economic strike.2 We agree with the Administrative Law Judge's finding that theemployees who participated in the protected economic strike were notacting under union auspices. We therefore find it unnecessary to considerthe Administrative Law Judge's further finding that the employees' actionconstitutes protected conduct under Sec. 502 of the Act.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on October 6, 1976,1 pursuant toa complaint in Case 19-CA-8587 issued on July 8, by theRegional Director for the National Labor Relations Boardfor Region 19, based on a charge filed on May 19. By orderdated August 26, the Acting Regional Director orderedthat the complaint be consolidated with an objection to anelection in Case 19-RC-7584, as he had determined thatthe issues involved in the objection and those involved inthe unfair labor practice complaint raised similar issues offact and law. The complaint alleges that South CentralTimber Development, Inc. (herein called Respondent), hasengaged in and is engaging in certain violations of Section8(a)(l) and (3) of the National Labor Relations Act, asamended. Likewise, the objection to the election allegesthat Respondent terminated or denied further employmentto certain employees because of their union activities, andthat such conduct interfered with the outcome of theelection.IssuesThe principal issue is whether or not Respondent, inApril and thereafter, was privileged to refuse longshoringemployment to its employees William Stark, Richard(Bumpo) Bremicker, and Gregory Christen, who had allengaged in March in a concerted refusal to load logsaboard a ship.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGs OF FACTI. THE BUSINESS OF THE EMPLOYERAt the hearing Respondent admitted, and I find, that atall material times it has been an Alaska corporation withcorporate headquarters in Anchorage, Alaska. It is engagedin the business of milling, processing, and selling timberand, in furtherance of this business, it operates a sawmill,together with related woods facilities on Kachemak Bay onthe south coast of the Kenai Peninsula in an area near theKasitsna and Jakalof Bays. Respondent annually sells andships logs, valued in excess of $50,000, to Japanesepurchasers. Accordingly, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Hereinafter all dates are in 1976 unless otherwise noted.230 NLRB No. 70468 SOUTH CENTRAL TIMBER DEVELOPMENT1I. THE LABOR ORGANIZATIONS INVOLVEDRespondent admitted, and I find, that the InternationalLongshoremen's and Warehousemen's Union (hereincalled the ILWU), the Charging Party herein and represen-tation case Petitioner, is a labor organization within themeaning of Section 2(5) of the Act.At the hearing it developed that another organization,the Kachemak Bay Longshoring Union (herein called theKBLU), was also involved to some extent in the transac-tions described below. It appears that the KBLU consistsof a group of Respondent's employees which was formed inOctober 1975. At the time of its formation, the employeesin the group signed a document proclaiming themselvesmembers of the KBLU and they signed ILWU pledgecards. According to its president, William Stark, the KBLUexists for the purpose of obtaining a collective-bargainingcontract with Respondent covering a unit of Respondent'slongshoremen and it sought recognition from Respondentduring the loading of a ship during November 1975. InDecember 1975 it elected officers and, although as ofOctober 1976 it had not conducted any recent membershipmeetings, its officers had met several times on anintermittent ad hoc basis. Moreover, as will be seen, duringthe spring of 1976, it sent at least two letters to Respondentin an effort to obtain employment on behalf of certain ofits members. Stark testified that although he was not clearas to the procedural details the ILWU intended to grantthe KBLU a charter and permit it to affiliate with theILWU. Based on the foregoing, I conclude that the KBLUis a labor organization within the meaning of Section 2(5)of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Participants and Background EvidenceAs noted above, Respondent is engaged in logging,milling, and selling timber in interstate and foreigncommerce. In general, it harvests timber during thenonwinter months. Approximately once a month, duringthe 8-month season, log rafts are boomed to a ship atanchor in the bay. Prior to 1976, Respondent's practice hadbeen to hire Northern Stevedoring Company of Seward,Alaska, to operate the ship's winches. It had also directlyhired other persons, usually employees other than thoseemployed by its own sawmill, to be linemen, slingmen,holdmen, and signalmen -the longshoremen. It is thisgroup of employees which is involved in the instantdispute.In October 1975, according to Stark, the KBLU wasformed. During the loading of the November ship, theKBLU attempted to persuade Respondent to recognize itas the representative of its employees engaged in shipload-ing. Respondent refused to do so, and the KBLU asked to2 The usual way individuals sought and obtained longshore work fromRespondent was to notify either Beach or his various designated agents oftheir availability. Often one applicant spoke for several others. Stark, incalling Beach that day, was merely follownng the established practice, exceptfor his reference to the KBLU.3 It should be noted that on January 16 the ILWU had filed its petitionfor a representation election, Case 19-RC-5784. The Regional Director onMarch 16 issued his Decision and Direction of Election directing that anelection be conducted in the following unit:have a meeting among its members to determine whetheror not they should strike for recognition. A meeting washeld in the lunchroom at Respondent's mill. Although theKBLU decided not to strike, its members, who were notmill employees, because of the lateness of the hour, spentthe night at the mill. During the evening at least two near-violent confrontations occurred.Respondent's mill employees were not and are notrepresented by any union. Some of them, according toStark, are strongly opposed to union representation.During the evening some of those employees, including onewhose first name was Freddie, threatened to cut BumpoBremicker's hair, and he defended himself with a knife.Other employees baited the KBLU members and attempt-ed to pick fights. However, no serious violence occurredand on the following day the ship was loaded.During the November strike meeting, according to Stark,the Northern Stevedoring employees represented by theILWU advised the KBLU members that, in the event theKBLU decided to strike, the ILWU employees wouldhonor their strike and would not operate the ship'swinches.Although it is not clear from the record, Respondentapparently severed the employment relationship of Stark,Bumpo Bremicker, and Christen on October 10, 1975, andStark thereafter filed an unfair labor practice chargeagainst the Company, Case 19-CA-8088. On December 31,1975, the Regional Director for Region 19 approved aninformal settlement agreement in that case in whichRespondent agreed, inter alia, to offer Stark, BumpoBremicker, and Christen reinstatement and to make themwhole for any loss of wages they had suffered as the resultof their October 10, 1975, termination. The partiesstipulated that the next ship for which there would beloading work was the one scheduled for mid-March, and itis apparent that Respondent intended to carry out itsremedial obligation under the settlement agreement byhiring those three to work the March ship.B. The March WalkoffStark, who has worked as a longshoreman and slingmanfor Respondent since October 1970, testified that on March16 or 17 he spoke to Respondent's sawmill manager, FloydBeach, by telephone. According to Stark, he asked Beach ifhe knew who Respondent was going to use to load theMarch ship, and Beach replied that it had not yet beendetermined. Stark asked Beach if he wanted "us" (meaningthe KBLU) to provide him with a list of people whowanted to work.2According to Stark, Beach replied "yes."Stark told Beach that he would see to it that Otto Kilcher,the KBLU communications officer, would send him a list.Stark testified that such a list was sent.3In addition totelling Beach that Kilcher would send him a list, Stark alsostated that he told Beach that the available employeesAll employees employed by [Respondent I in its log loading operationsat its Jakalof Bay, Alaska, facility, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.The election was not held until April 26.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould include himself, Bumpo Bremicker, Christen, Doug-las Bremicker, George Ripley, Dave Casey, Kilcher, andBob Phillips. Beach advised that the shiploading datewould be March 20.On the evening of March 19, five individuals joined Starkand his wife at their property located on Little Tutka Bay,approximately 3 miles from the mill and shiploading site atJakalof Bay.4The individuals who joined the Starks thatevening were Bumpo Bremicker, his brother Doug, Chris-ten, Phillips, and Bob Seville. Although Stark testifiedcredibly that the discussion which ensued was not a KBLUmeeting, nonetheless, he and Bumpo Bremicker wereKBLU officers. Stark testified that during the day he hadheard a rumor on CB radio from an individual namedPeter Roberts that Respondent did not intend to hireNorthern Stevedoring Company as the stevedore contrac-tor and that it was unlikely that the winchmen would beILWU-represented employees. Stark related the rumor tothose who were present, and they discussed the situation insome detail. The discussion centered on two principalmatters. First, since there was snow on the logs, it waslikely that the loading operation would be particularlydangerous, for when snow drifts over the log rafts itbecomes impossible for the workmen on the rafts todetermine where to step safely. This unsafe condition wascompounded by the likelihood that Respondent would useinexperienced winchmen to operate the loading cranes.The group decided that it would take the inexperiencedwinchmen some time to learn to operate the cranes safelyand to avoid another dangerous condition known as"whip."5Second, they discussed the fact that, during theprevious November, the Northern Stevedoring employeesrepresented by the ILWU had told them they would honorany KBLU strike. Bumpo Bremicker and Stark concludedthat Respondent had decided to avoid utilizing NorthernStevedoring's services because their employees had ex-pressed sympathy with the KBLU. As a result, theybelieved the ILWU employees were being maltreated byRespondent, and they decided that, since the ILWUmembers had supported the KBLU in November 1975, theKBLU should return the favor and support the ILWU. Theresult of the discussion was an agreement by Stark, BumpoBremicker, and Christen that they would not work ifNorthern Stevedoring was not assigned the operation ofthe winches.In my view, the evidence shows that the agreementreached that evening was based on two related considera-tions: safety and the desire to assist the ILWU employeesin retaining their work.6Christen decided to join Stark andBumpo Bremicker in this decision. It is not clear whatDoug Bremicker, Phillips, and Seville decided to do,4 Although the record does not clearly show it, Respondent's mill as wellas the residences of the longshoremen are located in a remote area of theKenai Peninsula. Although accessible by motor vehicle, the principal meansof transport between the mill area and the nearest town, Homer, is by an airtaxi company known as Homer Air Service, which operates single-enginefloat planes. As telephone service is not available in Jakalof Bay, theprincipal means by which residents of that area communicate with eachother is citizens band radio.5 Testimony shows that "whip" occurs when the crane boom moveslaterally, swinging the hook in a dangerous fashion. "Whip" is avoided by"damping the hook"-either by dropping the hook into the water or byhoisting the hook to such an extent that the cable is shortened and its arcalthough later they joined Stark, Bumpo Bremicker, andChristen when they left the ship.On the following morning, Stark, Bumpo Bremicker, andChristen, who had all been promised jobs, together withDoug Bremicker, Phillips, and Seville, who were all hopingto be hired, took Bumpo's skiff to a nearby dock wherethey were picked up by a crewboat and taken to the shipwhich lay in the bay. A second crewboat, which camedirectly from the mill, had not yet arrived, and Stark'sgroup waited and speculated about what would happen.When it arrived, Stark and the members of his group didnot see any Northern Stevedoring employees. They did,however, recognize some of the mill employees, includingthe same Freddie who had threatened violence against theKBLU members the preceding November. The knowledgethat Freddie might be one of the winch drivers alarmedboth Stark and Bumpo Bremicker because they believedFreddie could not be trusted. Thus, in addition to theforeseen hazards of snow on the log rafts and inexperi-enced winch operators, they now perceived that one of thewinch operators was one who had demonstrated in the pastthat he was capable of doing them intentional harm.At that point, Bumpo Bremicker decided that he wouldnot work for Respondent that day, told the group "Let'sgo," and proceeded to get his belongings. However, Stark,upon hearing that a safety meeting was to be held, decidedto attend, and proceeded to that section of the ship wherethe meeting was held.In the meantime, Bumpo Bremicker began getting hisequipment, saying to anyone who would listen, "Well, let'sget out of here ... I'm not going to work with these guys,it's not safe ... it's not safe working with these guys ... Idon't trust these guys, I'm not going to work under them."Shortly thereafter he saw Manager Floyd Beach and toldhim that he was going home because he did not think it wassafe to work with the inexperienced winchmen. Accordingto Bumpo, Beach replied, "Fine, glad to hear it," and had abig smile on his face. Bumpo said, "I thought you'd feelthat way." And Beach replied, "Oh, I do, I do." Later,Beach asked him if there were any others, and Bumporeplied that he didn't know. Bumpo then boarded thecrewboat, which Beach had held, and awaited the others.Stark, however, attended the safety meeting. Beachintroduced an individual named Tom Wise, presumably asafety officer, who conducted the meeting. Wise told themen that they should all be very careful and to stay out ofthe way until the new winch operators learned to operatethe gear. At that point, Stark decided that he had heardenough. In his opinion Wise had conceded that thewinchmen were not experienced and that it was unsafe. Hereduced. "Whip" endangers workmen not only because of the hook but alsobecause of the heavy bells attached to the line.6 Although Respondent argues that the safety consideration was a sham,and the real consideration was to protest Respondent's failure to use ILWU-represented employees, I believe the evidence clearly shows that Stark andBumpo Bremicker had both reasons in mind when they reached theiragreement. There is no evidence to show that safety was a sham. In fact, aslingman working the log rafts was injured the following day in an accidentinvolving a winchman. In fairness, however, I must note that the matter isbased on hearsay testimony, and there is no evidence regarding whether theaccident was the fault of the inexperienced winchman or the negligence ofthe injured slingman.470 SOUTH CENTRAL TIMBER DEVELOPMENTleft the meeting, got his belongings, and went to thecrewboat.At that point he saw Respondent's assistant vicepresident, Andy Okimitsu. Both Stark and Okimitsu are ingeneral agreement regarding what was said. Consolidatingtheir two versions, it appears that Okimitsu wanted toknow why Stark and the others were leaving. Stark replied,angrily, that the combination of hazards was too great andthat they were leaving because the winchmen were unsafe.Shortly thereafter all of the individuals who had been atStark's place the night before left on the crewboat.7Within30 minutes after their departure, Okimitsu reported toBeach that they had left because they believed thatconditions were not safe. At no time did any of theemployees who walked off tell any of Respondent'srepresentatives that one of the reasons for the walkoff wasto protest Respondent's failure to use the ILWU contrac-tor, Northern Stevedoring Company. It appears thereforethat Respondent was not aware that the walkoff was inpart motivated by such a protest. As far as Respondentknew, the employees' only purpose in the walkoff was toprotest safety conditions -and even that purpose was notfully articulated to Respondent's representatives, forneither Stark nor Bumpo Bremicker told anyone that theywere concerned with the employee named Freddie whohad been involved in the November incident. However,Respondent either did or should have known that theemployees were concerned with the inexperience of thewinch drivers and the safe footing on the log rafts.8C. Events Following the WalkoffThe next ship scheduled to be loaded by Respondent wasin mid-April. On April 8 Otto Kilcher, KBLU's vicepresident and communications officer, wrote Respondent acertified letter in which he listed those employees whodesired to be hired to work on the April ship. He listed thenames of 11 people, including Stark, Bumpo Bremicker,and Christen. The return receipt shows that Homer AirService picked it up from the post office on April 9. It isreasonable to assume that it was actually delivered toRespondent that same day. (See discussion of mail deliveryin this remote area, infra.)Stark testified that his next conversation with Beach wasin April by CB radio. Beach said that he believed Stark wasmistaken about the date, saying that he recalled theconversation occurred in May. Whatever the date, it isclear that the receipt of Kilcher's April 8 letter precededthe CB conversation.According to Stark, Beach was having a conversationwith one of Respondent's supervisors, Ed Strait. Starkwaited for them to finish their conversation, then broke inand asked Beach if he knew who was being hired for theApril ship. Stark said that Beach replied that they were nothiring Stark, Bumpo Bremicker, or Christen because theyhad walked off, and the Company wasn't going to hirethem anymore. Stark asked Beach if the Company wasusing the same crew that it had used on the March ship,and Beach replied "yes." Stark also recalls Beach sayingI Of the three who were looking for work, only one appears to have beenhired. The other two would have left anyway.8 In the past. Stark and others had made similar safety complaintsthat they had everyone they needed and that there wasn'tany room -and Respondent wasn't hiring them anyway.Stark conceded that he could not remember the exactwords of the conversation. Yet he testified, "I really do feelthat he said something specifically to the effect that thethree of us were not going to be hired again and .. .I donot remember the words exactly, so I. ..but I definitelyremember having thought that Floyd [Beach] didn't wantus to be hired again and I got that from more than just aninference from this line of talk."Beach testified that Stark broke into the CB conversationhe was having with Strait and asked if the three could bereinstated on the ship. Beach says that he told Stark that hehad made up the list just the day before, that he was usingthe same people who had worked before on the ships, andthere were no openings at that time. He recalls Stark askingif there were "any exceptions" and he replied "no." Hespecifically denied saying that the three were fired. He did,however, concede that he had been angry when theywalked off the ship in March, leaving him in a bindbecause they left him three employees short. He testifiedthat he did not consider them to be fired, but he "figuredthat they had quit."Strait testified that, although he did not hear the entireCB conversation, he did hear Beach tell Stark that Beachhad already made up his crew. He said he did not hear anydiscussion regarding firing or not being hired, only thatBeach had already picked the crew. Pete Reid, who lives onStrait's property, also heard the conversation. He testifiedthat Stark asked Beach if there were any openings on theApril ship, that Beach replied they were using the samepeople as the last time, that Stark asked if there were anyexceptions, and that Beach said there were not. Reidtestified he was satisfied he had heard the entire conversa-tion.In view of Stark's inability to recall the words used in theconversation and because Strait and Reid testified consis-tently with Beach, I doubt that Beach made any referenceto having fired the three. It is clear, however, that despitethe KBLU's earlier letter advising Beach that those three,as well as others, wished to work, Beach had decided not torehire them for they had "quit."Since the CB radio conversation, the only communica-tions between Stark and Respondent were two letters,which Beach denies having received. Stark's first letter,dated May 6, was a request that Respondent hire Stark,Christen, and the Bremicker brothers to work the Mayship, "if you have skilled and competent winch drivers."The second, dated June 15, is written on behalf of Stark,Christen, and Richard Bremicker and, like the May letter,was a request to hire them for the June ship. It omitted thereference to "skilled and competent winch drivers" andwas an unconditional offer to return to work. Stark's Juneletter shows that a copy was mailed to the Board'sAnchorage office.Stark testified that he placed both letters, either on thedate they were written or the following day, in a U.S.Postal Service mail pouch near his home, which was theregarding inadequate lighting at night and the absence of catwalks on oneside of the ship. In Stark's view, the Company's responses to these pastcomplaints had been desultory, at best.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnormal manner of posting letters in his area. He said thatthe pouch, which is open, is picked up twice a week byHomer Air Service and taken to the Homer post office forprocessing. Beach testified that Respondent receivedneither letter, and for that reason did not act upon them.He said that Respondent's mail is brought to the mill fromHomer by Homer Air Service and, at the time these letterswere mailed, Respondent's practice was for the person whopicked up the mail at the airplane, who might have beenany of Respondent's mill employees, to distribute theletters by placing them in the appropriate pigeonholesmaintained at the mill. He conceded that Respondent hadhad problems with this system, and said that in June orJuly the system was changed. Now Respondent's book-keeper is responsible for pickup and distribution.I do not deem it necessary to decide whether or not Starkmailed the letters or whether Respondent received them,although I am reasonably certain that Stark did mail themand Respondent did receive them.9I reach this conclusionbecause Kilcher's KBLU letter of April 8 unconditionallytold Respondent that the three wished to return to work.IV. ANALYSIS AND CONCLUSIONSAlthough Stark and Bumpo Bremicker admitted thattheir walkoff had two objects -to protest safetyconditions and to protest Respondent's failure to hire anILWU stevedore company, only the safety protest wascommunicated to Respondent. Bumpo Bremicker toldBeach and Stark told Okimitsu that they were leavingbecause of unsafe conditions. Thus, Respondent's motivefor its later decision not to rehire them must be measuredby its knowledge at that time, not by what it learned at thehearing. The second motive may have a bearing on theremedy available, but not on the issue of whetherRespondent committed an unfair labor practice.It is well settled that a walkoff to protest workingconditions is a protected concerted activity. N.L.R.B. v.Washington Aluminum Co., 370 U.S. 9 (1962). It isprotected even if the employer was unaware of its purpose,for as the Court said at 14:We cannot agree that employees necessarily losetheir right to engage in concerted activities under §7merely because they do not present a specific demandupon their employer to remedy a condition they findobjectionable. The language of §7 is broad enough toprotect concerted activities whether they take place9 A copy of Stark's June letter was apparently sent to the Board'sAnchorage office. I doubt that Stark would have sent the Board a copy tothe Board without also sending one to the addressee. Moreover, Beach'stestimony that Respondent's mail system had had problems and had to bechanged suggests that Stark's letters may have gone awry after receipt at themill.'o See also Combustion Engineering, Inc., Power Systems Division, 224NLRB 542 (1976), which found such a protest to be protected despitebreach of a no-strike clause, because of the application of Sec. 502 of the Actregarding "abnormally dangerous" conditions. There the abnormallydangerous conditions included violence, a possibility present here.II Even Beach's testimony tends to support Bumpo Bremicker's assertionthat the practice was not consistent. Beach said:We have generally tried to hire from a prior list of a ship and we alwaystried to do this. Willy Stark worked for many years for us never missedbefore, after, or at the same time such a demand ismade.Thus, it is clear that, even if the purpose of the walkoff isnot clearly communicated to the employer at the time, iffrom surrounding circumstances the employer shouldreasonably see that improvement of working conditions isbehind the walkoff, it may not penalize the employeesinvolved without running afoul of Section 8(aX)(). Electro-mec Design and Development Co., Inc., 168 NLRB 763, 764-765 (1967), enfd. 409 F.2d 631 (C.A. 9, 1969). Here,however, Respondent knew that the employees wereprotesting safety conditions, for both Bremicker and Starkhad so told two different management officials. Likewise, awalkoff to protest unsafe working conditions is also clearlyprotected. Union Boiler Company, 213 NLRB 818 (1974),enfd. 530 F.2d 970 (C.A. 4, 1975).10 Thus, when Beachconsidered Stark, Bumpo Bremicker, and Christen ashaving "quit," he penalized them for having engaged inprotected concerted activity, and violated Section 8(aX)(1).Okla-lnn, d/b/a Holiday Inn of Henryetta, 198 NLRB 410(1972), enfd. 488 F.2d 498 (C.A. 10, 1973); Kelso Marine,Inc., Kel Stress Division, 199 NLRB 7, 12 (1972); cf. ABCPrestress & Concrete, 201 NLRB 820, 825 (1973).More than this, however, I have grave doubts thatBeach's continuing justification for refusing to rehire theprotesters is credible. He said he did not hire them to workthe April ship because Respondent had a consistentpractice of hiring employees who had worked the previousship. Aside from whether or not that was the practice(Bumpo Bremicker testified that it was not a consistentpractice),l the fact is that Stark with 6 years' experienceand Bremicker with 3 years' experience were ignored. Therecord does not show Christen's experience, but it is fair topresume that he was sufficiently experienced to warrantrehire. Thus, if it is Respondent's practice, as it was, tochoose experienced loaders over inexperienced ones, thethree protesters must have been among the most, if not themost, desirable employees. The only factors making themundesirable were their 1975 KBLU involvement andNLRB settlement and their March 1976 walkoff. Thus, atleast one of these considerations, most likely the latter,must have affected Beach's decision not to rehire them. Ineither case, the decision was unlawful.In any event, Respondent has not advanced anylegitimate or substantial business justification for ignoringthe strikers' request for rehire. Absent such justification,conduct such as that engaged in by Respondent clearlya ship unless he was off doing something else. I have always hired themen that worked the prior ship. The men that we used in March, weused in April with the exceptions, I think, of two men that we didn't useat that time. Some of these guys are hard to get a hold of and by usingthe prior list, this year we have run a pretty steady crew all the wayalong. In the middle of summer you have a turnover, but in the Springpeople are hungry and they want to work and they search for all of thework they can, so I use the prior list.Thus, Beach says that Respondent tried to hire from a list of those hired towork the previous ship. Yet, the three strikers must have been on that list,but were not selected. Even if Respondent can successfully claim the listcontained the names of only those who actually worked the previous ship,Beach has conceded that two employees who worked the March ship did notwork the April ship. Yet there was no reason to ignore the strikers for thosetwo openings.472 SOUTH CENTRAL TIMBER DEVELOPMENTconstitutes a violation of Section 8(aX)(). As the SupremeCourt said in N.LR.B. v. Fleetwood Trailer Co., Inc., 389U.S. 375, 378-380 (1967):Section 2(3) of the Act (61 Stat. 137, 29 U.S.C.§152(3)) provides that an individual whose work hasceased as a consequence of a labor dispute continues tobe an employee if he has not obtained regular andsubstantially equivalent employment. If, after conclu-sion of the strike, the employer refuses to reinstatestriking employees, the effect is to discourage employ-ees from exercising their rights to organize and to strikeguaranteed by §§7 and 13 of the Act (61 Stat. 140 and151, 29 U. S. C. §§157 and 163). Under §§8(aXl) and(3) (29 U.S.C. §§158(1) and (3)) it is an unfair laborpractice to interfere with the exercise of these rights.Accordingly, unless the employer who refuses toreinstate strikers can show that his action was due to"legitimate and substantial business justifications," heis guilty of an unfair labor practice. N.L.R.B. v. GreatDane Trailers, 388 U.S. 26, 34 (1967). The burden ofprovingjustification is on the employer.In some situations, "legitimate and substantialbusiness justifications" for refusing to reinstate employ-ees who engaged in an economic strike have beenrecognized. One is when the jobs claimed by the strikersare occupied by workers hired as permanent replace-ments during the strike in order to continue operations.N.L.R.B. v. Mackay Radio & Telegraph Co., 304 U.S.333, 345-346 (1938); N.L.R.B. v. Plastilite Corp., 375F.2d 343 (C.A. 8th Cir. 1967); Brown & Root, 132NLRB 486 (1961) .... [Fn. omitted.]A second basis for justification is suggested by theBoard-when the striker's job has been eliminated forsubstantial and bona fide reasons other than considera-tions relating to labor relations: for example, "the needto adapt to changes in business conditions or toimprove efficiency." [Fn. omitted.] We need notconsider this claimed justification because in thepresent case no changes in methods of production oroperation were shown to have been instituted whichmight have resulted in eliminating the strikers' jobs.The Court of Appeals emphasized in the present casethe absence of any antiunion motivation for the failureto reinstate the six strikers. But in N.LR.B. v. GreatDane Trailers, supra ...we held that proof ofantiunion motivation is unnecessary when the employ-er's conduct "could have adversely affected employeerights to some extent" and when the employer does notmeet his burden of establishing "that he was motivatedby legitimate objectives." Id, at 34. Great Dane Trailersdetermined that payment of vacation benefits tononstrikers and denial of those payments to strikerscarried "a potential for adverse effect upon employeerights." Because "no evidence of a proper motivationappeared in the record," we agreed with the Board thatthe employer had committed an unfair labor practice.12 It is unnecessary to determine if Respondent also violated Sec. 8(aX3).In any event, it does not appear that the employee walkoff was a unionactivity, or that Respondent regarded it as such.Id, at 35. A refusal to reinstate striking employees,which is involved in this case, is clearly no lessdestructive of important employee rights than a refusalto make vacation payments. And because the employerhere has not shown "legitimate and substantial businessjustifications," the conduct constitutes an unfair laborpractice without reference to intent. [Emphasis supplied.]Of the two examples cited by the Court as "legitimateand substantial business justifications," only the first hasany application here. Beach testified that he regarded thestrikers as "quits" and said that he did not hire them afterMarch because he was hiring those who had been hired towork on the previous ship. While I can understand theneed to obtain a steady crew, it appears to me, from histestimony in footnote 12, supra, that Beach thought Starkwas among the steadiest. The only factor making Starkundesirable was his having engaged in a protected strike.The same can no doubt be said of the other two. Underthese circumstances, it appears to me that obtaining asteady crew does not fall within the first category of"legitimate and substantial business justifications" con-templated by the Court. No doubt every business needs asteady crew, but if the crew engages in a protected strike, itis not rendered "unsteady," thereby privileging the struckemployer not to rehire the crew. Accordingly, I find thatRespondent's treatment of the strikers herein constitutes aviolation of Section 8(aX 1) of the Act.12V. THE REMEDYThe normal remedy for discharging, or refusing to rehire,economic strikers is immediate reinstatement with back-pay. N.LRB. v. International Van Lines, 409 U.S. 48(1972); Michael Muldoon Ekler, d/b/a Vorpal Galleries, 227NLRB 446 (1976). Before recommending that remedy, Imust first determine whether or not the strikers engaged inconduct depriving them of that right.Respondent contends that the protesters were engaged inconduct prohibited by Section 8(bX4)(B), and it is true thatone of their objects, albeit uncommunicated to Respon-dent, was to force Respondent to resume business withNorthern Stevedoring Company because it was an ILWUemployer. Assuming that such an object is unlawful,Section 8(bX4XB) makes it unlawful for a "labor organiza-tion" to engage in such conduct. Here there is no evidencethat the KBLU was involved in the walkoff. True, Starkwas the KBLU president and Bumpo Bremicker was itssecretary-treasurer, but there is no evidence that the KBLUas an entity did anything at all regarding the walkoff. Theevidence only shows that a group of employees, faced withrumors of changed working conditions, decided to protestconcertedly those conditions by refusing to work underthem if the rumors proved to be true. Thus, I cannotconclude that the protesters were engaged in 8(bX4)(B)conduct, for they were not acting as a labor organization.Accordingly, I see no reason to deprive them of reinstate-ment. See Local Union No. 707, Highway and Local MotorFreight Drivers, etc., Teamsters (Claremont PolychemicalCorporation, 196 NLRB 613 (1972).473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven if it should be determined that the employees wereacting under KBLU auspices and thus were engaged in8(b)(4)(B) conduct, I would not deprive them of reinstate-ment because it was reasonable for them to wish to avoid adirect confrontation with Freddie. The Board has held, inCombustion Engineering, Inc., supra, that workmen neednot remain on the job in the face of possible violence andthat walking off to avoid violence is protected by Section502 of the Act'3even if it constitutes a breach of a no-strike clause. I recognize that the intent of Section 8(b)(4)'sprohibitions differs from that of a no-strike clause, butthere seems to be no difference in application. CertainlySection 502 uses the word "strike" in the same sense asdoes Section 8(b)(4). Thus, I conclude that Section 502 wasintended to override any considerations raised by anyother section of the Act, such as Section 8(bX4). Cf.Gateway Coal Co. v. United Mine Workers of America, 414U.S. 368 (1974). Thus, I find the strikers' conduct, ifengaged in under KBLU auspices, to be protected bySection 502, and they did not thereby lose their right toreinstatement.I shall, therefore, recommend that Respondent immedi-ately restore Stark, Richard Bremicker, and Christen totheir former jobs, displacing if necessary any replacements,and make them whole for any loss of pay suffered byreason of the discrimination against them. Backpay shallbe computed in accordance with the formulas set forth bythe Board in F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).VI. THE ELECTIONIn view of my finding that Respondent violated Section8(a)(1) of the Act by severing the employment connectionof economic strikers during the preelection critical periodin Case 19-RC-7854 I shall also recommend that theelection results be set aside and a new election conducted 14at a time when the Regional Director determines that a fairsecond election, untainted by unfair labor practices, maybe held.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent, South Central Timber Development,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The International Longshoremen's and Warehouse-men's Union and the Kachemak Bay Longshoring Unionare labor organizations within the meaning of Section 2(5)of the Act.13 In pertinent part, Sec. 502 provides: "nor shall the quitting of labor byan employee or employees in good faith because of abnormally dangerousconditions for work at the place of employment of such employee oremployees be deemed a strike under this Act."14 "Conduct violative of Section 8(aXl) is, a fortiori, conduct whichinterferes with the exercise of a free and untrammeled choice in an election."Dal-Tex Optical Company, Inc., 137 NLRB 1782, 1786 (1962).'S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,3. By refusing to consider employees William Stark,Richard Bremicker, and Gregory Christen for furtheremployment as log loaders after receipt of the April 8,1976, application for reinstatement, Respondent violatedSection 8(aXi) of the Act.4. By engaging in conduct violative of Section 8(a)(1)Respondent interfered with the representation election inCase 19-RC-7854 to such an extent as to deprive theemployees of their ability freely to select a collective-bargaining representative.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER15The Respondent, South Central Timber Development,Inc., Anchorage, Alaska, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Taking employment-related reprisals against employ-ees who engage in the protected concerted activity ofstriking to protest unsafe working conditions by regardingsuch employees as having quit, discharging such employ-ees, or otherwise depriving them of employment.(b) In any other manner threatening, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act to engage in or refrain fromengaging in protected concerted activity for their mutualaid or protection.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately offer William Stark, Richard Bremicker,and Gregory Christen full reinstatement to their formerjobs, without prejudice to their seniority or other rights andprivileges, and make them whole for lost earnings in themanner set forth in that portion of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Kasitsna and Jakalof Bays facility copies ofthe attached notice marked "Appendix." 16Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."474 SOUTH CENTRAL TIMBER DEVELOPMENTRespondent to insure that notices are not altered, defaced,or covered by any other material.(d) Because of the remoteness of Respondent's facility,the lack of adequate communications, and because of theintermittent nature of the log loading employees' employ-ment, signed copies of the notice marked "Appendix" shallalso be disseminated to Respondent's log loading employ-ees by Respondent in the same manner as was the notice ofelection in Case 19-RC-7854.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election in Case 19-RC-7854 be set aside and the matter be remanded to theRegional Director for the purpose of conducting a newelection at a time when he deems that a fair election can beheld.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand we have been ordered to post this notice to ouremployees.The National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT in any manner interfere with any ofyour rights set forth above which are guaranteed by theNational Labor Relations Act.WE WILL NOT take employment-related reprisalsagainst any employee who engages in the concertedactivity of striking to protest unsafe working condi-tions, such as regarding them as "quits," dischargingthem, or otherwise depriving them of employment.WE WILL offer immediate reinstatement to WilliamStark, Richard (Bumpo) Bremicker, and GregoryChristen their former jobs as longshoremen withoutloss of seniority or other rights and privileges, and wewill make them whole for any loss of pay they mayhave suffered by reason of our discrimination againstthem, together with interest thereon.SounT CENTRAL TIMBERDEVELOPMENT, INC.475